IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 01-10722

                           Summary Calendar


UNITED STATES OF AMERICA
                                            Plaintiff-Appellee,

                                versus

BARBARA LYNN WILKS,
                                            Defendant-Appellant.




          Appeal from the United States District Court
               for the Northern District of Texas
                           (00-CR-304)



                         February 4, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant Barbara Lynn Wilks pled guilty to conspiring to

fraudulently obtain identification documents to obtain property

valued at more than $1,000 in violation of 18 U.S.C. §§ 371 &

1028(a)(7). She was sentenced to 46 months in prison, three years

of supervised release, and a $100 special assessment. Appellant

appeals her sentence, claiming that the information used by the

district court to calculate a total loss of $180,000 in order to

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
justify a seven-level increase in her offense level pursuant to

U.S.S.G.       §   2F1.1   was   unreliable.   She   also   claims   that   the

information used by the district court to support a two-point

upward adjustment pursuant to U.S.S.G. § 2F1.1 comment (n.12) was

unreliable and that the upward departure constitutes impermissible

“double counting.”

     A district court’s loss determination is a factual finding.1

Appellant did not object at sentencing to the seven-level increase

in the offense level, and thus we review only for plain error.2

Questions of fact capable of resolution by the district court can

never constitute plain error.3 Appellant also argues that the

district court violated the Equal Protection Clause because her

sentence is longer than the sentences of codefendants who were more

culpable. This argument is without merit.4

     Appellant also failed to object to the two-point upward

departure made pursuant to U.S.S.G. § 2F1.1 comment (n.12), and

once again we review only for plain error. To the extent that she

argues that the factual findings of the district court do not

support the two-point departure, those findings cannot constitute

plain error.5 Appellant also argues that the two-level upward


     1
         United States v. Wimbish, 980 F.2d 312, 313 (5th Cir. 1992).
     2
         United States v. Chung, 261 F.3d 536, 539 (5th Cir. 2001).
     3
         Id.
     4
         United States v. Lemons, 941 F.2d 309, 320 (5th Cir. 1991).
     5
         Chung, 261 F.3d at 539.
departure was the result of “double counting.” Double-counting is

not prohibited unless expressly forbidden by the guideline at

issue.6 There is no error here. AFFIRMED.




     6
         United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).